WALDEN, Judge
(dissenting):
Summary final judgment was entered for plaintiff in a breach of contract case. I would reverse. There are genuine issues of material fact which preclude judgment as a matter of law. Rule 1.510(c), Fla.R. Civ.P., 31 F.S.A.; Holl v. Talcott, 191 So.2d 40 (Fla. 1966). The record reveals a dispute at least as to the existence of a contract and whether same was based upon a cognizable mistake which would entitle appellant to relief. The judgment should be voided and the cause remanded to the end that the appellant might have his day in court.
I would reverse.